DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on June 23, 2022 is acknowledged.  The grounds of the traversal is not given as there are no arguments.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the oligomer (a1)" in line 2 and other lines.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 states that the polyfunctional monomer is a di or trifunctional acrylate or a methacrylate with a molecular weight of <1000 g/mol.  However, claim 1 requires the monomer is required to be a multifunctional monomer and the broadest reasonable interpretation of the limitation of the methacrylate having claimed molecular weight could apply to a monofunctional methacrylate compound.
Claim 13 lists specific compounds that could be used for the polyfunctional monomer.  However, several of the compounds, such as 2-phenoxyethyl (meth)acrylate, are listed that are monofunctional compounds.  Therefore, they do not further limit the claimed polyfunctional monomer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mac Murray et al (US 2021/0361389) herein referred to as Mac.
With regards to claim 1, Mac teaches a photopolymerizable composition (abstract) that contains a urethane (meth)acrylate (0108 and 0115) wherein the urethane is an oligomer (0113) and further contains oligomers having a urethane (meth)acrylate having (meth)acrylate monomers (0166).  Mac further teaches the addition a difunctional (meth)acrylate monomer (0169), a photoinitiator (0160), an optical brightener (0178) and a UV absorber (0178).
With regards to claims 2 and 3, Mac teaches the optical brightener to be include benzoxazole, 2,2’-(2,5-thiphenediyl)bis[5-(1,1-dimethylethyl)] (0178) as applicants cite as reading on the claimed absorption and emission wavelengths.
With regards to claims 4 and 8, Mac teaches the UV absorber and the optical brightener to be from 0.01 to 1% total (0179).
With regards to claim 5, Mac teaches the UV absorber to include dyes and benzotriazoles (0178).
With regards to claims 6 and 7, Mac teaches the UV absorber to include 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methylphenol (0178).
With regards to claims 10 and 11, Mac teaches the oligomer to be an aliphatic urethane (meth)acrylate (0108).
With regards to claim 12, Mac teaches the polyfunctional monomer to be di functional (meth)acrylates (0169).
With regards to claim 13, Mac teaches the difunctional monomer to include, for example, triethylene glycol diacrylate (0172).
With regards to claim 14, Mac teaches the photoinitiator to include 2,4,6-trimethylbenzoyldiphenylphosphine oxide (0160).
With regards to claim 15, Mac teaches the composition to include a monofunctional (meth)acrylate (0109).
With regards to claim 16, Mac teaches the composition to include a monofunctional (meth)acrylate that includes dicyclopentanyl methacrylate (0110).


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (JP 2019-081867).
With regards to claim 1, Saito teaches a radiation curable composition (title and abstract) that contains a polyfunctional (meth)acrylate (0100), a polyfunctional oligomer (0106), a photopolymerization initiator (0128), an ultraviolet ray absorbent (0132), and an fluorescent brightener (0149).
With regards to claims 2 and 3, Saito teaches the florescent brightener to include 2,5-bis(5-tert-butyl-benzoxazol-2-yl)thiophene (0149) as applicants cite in the specification as reading on having the claimed absorption and emission.
With regards to claim 4, Saito teaches the amount of the brightener to be from 0.05-0.5% (0151).
With regards to claim 5, Saito teaches the UV absorber to include benzophenone or benzotriazole compounds (0133).
With regards to claims 6 and 7, Saito teaches the UV absorber to include Seesorb106 (1,2’,4,4’-tetrahydroxybenzophenone) (0134).
With regards to claim 8, Saito teaches the UV absorber to be in the composition in an amount of 0.05 to 4% (0135).
With regards to claim 9, Saito teaches the amount of the brightener to be from 0.05-0.5% (0151) and the amount of absorber to be 0.05-4% (0135) reading on a ratio of 1:1 to 80:1.
With regards to claims 10 and 11, Saito teaches the oligomer to be a urethane acrylate oligomer (0106).
With regards to claim 12, Saito teaches the polyfunctional (meth)acrylate to include di (meth)acylate compounds (0100).
With regards to claim 13, Saito teaches the polyfunctional (meth)acrylate to include compounds such as triethylene glycol di(meth)acrylate (0100).
With regards to claim 14, Saito teaches the photopolymerization initiator to include 2,4,6-trimethylbenzoyl-diphenyl-phsphine oxide (0127).
With regards to claim 15, Saito teaches the composition to include monofunctional monomer (0099).
With regards to claim 16, Saito teaches the monofunctional (meth)acrylate to include dicyclopentanyl (meth)acrylate (0098).
With regards to claim 17, Saito does not teach the addition of a filler (0001-0022) reading on up to 15% as up to 15% includes 0%.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763